DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim I, claims 1-14, drawn to a forming apparatus, classified in B29C 35/0805.
II. Claim II, claim 15, drawn to a manufacturing method, classified in H01L 21/027.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another method such as one without an etching step.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Seth Barney (#61,187) on 2/9/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second optical member”.  There is insufficient antecedent basis for this limitation in the claim. The “second optical member” is not recited until claim 8. Examiner suggests claims 7 is meant to depend from claim 8. Examiner is interpreting claim 7 to be referring to any second optical member. 
Claim 14 is generally unclear. The claim recites “form the formable material on a  first layer on the substrate” however it is not clear if the first layer is part of the substrate or is made up of the formable material. Examiner is interpreting this to mean a second layer of material is formed on a first layer of material and then flattened with the mold. Examiner suggests correcting the claim to read “The forming apparatus according to Claim 1, wherein the forming apparatus is configured to form a second layer of the formable material on a first layer of the formable material on the substrate into a desired shape by using a flat surface of the mold the[[a]] second layer that is flatter than the first layer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2015/0076724) modified by Ter Meulen (US 2021/0397083).

Regarding claim 1, Sato meets the claimed, A forming apparatus comprising: a substrate holder that holds a substrate; (Sato [0020] describes an imprint apparatus with a substrate W and a substrate chuck 1 that holds the substrate) a support table that supports the substrate holder; (Sato [0020] describes a substrate stage 2 that supports the substrate chuck 1) a mold holder that holds a mold; (Sato [0020] describe a mold chuck 3 for holding a mold M) a driving unit (Sato [0020] describes a mold drive unit or mold stage 4) that brings a formable material and the mold into contact with each other, (Sato [0022] and [0024] describe contact is made between the mold M and the substrate W containing imprint material 11) the formable material being photo-curable and applied to the substrate held by the substrate holder, (Sato [0022] describes UV-cured resin imprint material 11 is supplied to the substrate W) the mold being held by the mold holder; (Sato [0020] describes a mold chuck 3 holds the mold) an irradiation unit that irradiates the formable material with light for curing the formable material while the formable material and the mold are maintained in contact with each other by the driving unit, (Sato [0023] describes a light source S irradiates the substrate, Figure 2 shows this happening while the mold M is in contact with the imprint material 11 on the substrate W); the irradiation unit including a light-emitting-element array including a plurality of light emitting elements (Sato [0024] and [0027] describe another irradiating light comprising a plurality of LED’s) and an optical member that is positioned further in a direction from the support table to the mold holder than a position of the mold holder, (Sato [0024] describes a mirror 9 which is positioned above the mold stage 4, see Figure 1) the optical member guiding light from the plurality of light emitting elements toward the formable material on the substrate (Sato [0024] describes light from the light source S and light source 13 are guided to the substrate W via the mirror 9.)
Sato does not describe an irradiation unit in the substrate holder or support table and does not meet the claimed, arranged on the support table or the substrate holder.
Analogous in the field of imprint lithography, Ter Meulen meets the claimed, the irradiation unit arranged on the support table or the substrate holder (Ter Meulen [0051] describes a configuration where a UV light source 107A is integrated into a substrate platform 101.)
The courts have held that substituting one known element for another to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.  
It would have been obvious to a person of ordinary skill in the art before the filing date to substitute the light source of Sato with a light source in the substrate table as described in Ter Meulen to achieve the successful result of curing a formable substrate with a UV lamp, see Ter Meulen [0051]. 
Regarding claim 2, Sato meets the claimed, The forming apparatus according to Claim 1, wherein the optical member reflects the light from the plurality of light emitting elements and guides the reflected light so that the reflected light passes through the mold and that the formable material is irradiated with the reflected light (Sato [0023] and Figure 1 describes the light 8 from the light source S is reflected by mirror 9 and irradiates the imprint material 11 through the mold, mold stage, and mold chuck.)
Regarding claim 10,  Sato does not describe the light emitting element in the substrate holder and does not meet the claimed, The forming apparatus according to Claim 1, wherein the support table has a recess, and the light-emitting-element array is disposed in the recess so that a top end of the light-emitting-element array is below a holding surface of the substrate holder.
Analogous in the field of lithography, Ter Meulen meets the claimed, The forming apparatus according to Claim 1, wherein the support table has a recess, and the light-emitting-element array is disposed in the recess (Ter Meulen [0051] describes the UV light source 107A is under the substrate and integrated into the platform, “integrated in the platform” requires that there is a groove or recess into which the UV light source is placed) so that a top end of the light-emitting-element array is below a holding surface of the substrate holder (Ter Meulen [0051] describes the UV light source is under the substrate, therefore it would also be under the holding surface.)
The courts have held that substituting one known element for another to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.  
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the UV light source of Sato in order to place it underneath the substrate and into the substrate table in order to achieve the successful result of curing a formable substrate with a UV lamp, see Ter Meulen [0051].
Regarding claim 12, Sato meets the claimed, The forming apparatus according to Claim 1, wherein the forming apparatus is configured to simultaneously perform a forming process on an entire surface of the substrate (Sato [0033] the mold is brought into contact with the entire imprint area.)
Regarding claim 13, Sato meets the claimed, The forming apparatus according to Claim 1, further comprising an observation unit that observes the formable material that is in contact with the mold from above the mold holder (Sato [0024] describes a detecting unit 10 that observes the contact state between the mold M and the imprint material 11, the detecting unit 10 is above the mold, see Figure 1.) 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato modified by Ter Meulen as applied to claim1 above, and further in view of Montelius (US 2012/0032377).
Regarding claim 3, modified Sato does not meet the claimed, The forming apparatus according to Claim 1, wherein the light-emitting- element array is disposed on either side of a holding surface of the substrate holder.
Analogous in the field of lithography apparatus, Montelius meets the claimed, The forming apparatus according to Claim 1, wherein the light-emitting- element array is disposed on either side of a holding surface of the substrate holder (Montelius [0087] describes a configuration where a UV lamp or multiple UV sources are arranged circling around a substrate.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the substrate-side light source of modified Sato by making it on either side of the substrate holder as described in Montelius in order to progress the UV light through the entire material to cure it, see Montelius [0087]. 
Regarding claim 4, modified Sato does not meet the claimed, The forming apparatus according to Claim 1, wherein the light-emitting- element array is disposed to extend along an outer periphery of a holding surface of the substrate holder to surround the holding surface
Analogous in the field of lithography apparatus, Montelius meets the claimed, The forming apparatus according to Claim 1, wherein the light-emitting- element array is disposed to extend along an outer periphery of a holding surface of the substrate holder to surround the holding surface (Montelius [0087] describes a configuration where a UV lamp or multiple UV sources are arranged circling around a substrate.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the substrate-side light source of modified Sato by making it surround the substrate holder as described in Montelius in order to progress the UV light through the entire material to cure it, see Montelius [0087].
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato modified by Ter Meulen as applied to claim 1 above, and further in view of Nagai (JPH10115933A, see English translation).
Regarding claim 5, Sato does not describe a concave mirror and does not meet the claimed, The forming apparatus according to Claim 1, wherein the optical member is a concave mirror having a reflective surface that faces the substrate. 
Analogous in the field of exposure apparatus, Nagai meets the claimed, The forming apparatus according to Claim 1, wherein the optical member is a concave mirror having a reflective surface that faces the substrate (Nagai [0018] and [0043]-[0044] describe a concave mirror is used to reflect light to irradiate a workpiece surface.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the mirror of Sato to be a concave mirror in order to make the light irradiated to the surface uniform without a high cost, see Nagai [0043]-[0044]
Regarding claim 6, Sato meets the claimed, The forming apparatus according to Claim 1, wherein the optical member includes at least two regions, and the two regions have different optical characteristics (Sato [0023] describes the mirror is dichroic, dichroic mirrors have two different reflection or transmission properties.)
Sato does not specify that the irradiation is uniform and does not meet the claimed, so that illuminance of light with which the formable material is irradiated is uniform.
Analogous in the field of exposure apparatus, Nagai meets the claimed, so that illuminance of light with which the formable material is irradiated is uniform (Nagai [0018] and [0043]-[0044] describe a uniform light irradiation can be achieved by using a concave mirror.)
It would have been obvious to person of ordinary skill in the art before the filing date to modify the mirror of Sato to be a concave mirror with uniform light distribution as described in Nagai in order to achieve uniform light distribution and be able to irradiate larger surfaces, see Nagai [0015].

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato modified by Ter Meulen as applied to claim 1 above, and further in view of Bader (US 2008/0212045).
Regarding claim 7, Sato does not describe a diffractive optical element and does not meet the claimed, The forming apparatus according to Claim 6, wherein the second optical member includes a diffractive optical element
Analogous in the field of optical irradiation systems, Bader meets the claimed, The forming apparatus according to Claim 6, wherein the second optical member includes a diffractive optical element (Bader [0137] describes a diffractive optical element.) Examiner notes it is not clear what the “second optical member” is, see 112 section above, so Bader is being interpreted as meeting the broadest reasonable interpretation of a diffractive optical member. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the apparatus of Sato to include a diffractive optical element in order to reduce the diameter and require less curvature, see Bader [0137]. 
Regarding claim 11,  Sato [0022] describes a UV light to irradiate and cure the material but does not describe the light source as an LED and does not meet the claimed, The forming apparatus according to Claim 1, wherein at least one of the plurality of light emitting elements is an ultraviolet-light emitting device (UV-LED) 
Analogous in the field of optical irradiation systems, Bader meets the claimed, The forming apparatus according to Claim 6, wherein the second optical member includes a diffractive optical element (Bader [0072] describes UV LEDs are used for high service life.)
It would have been obvious to a person of ordinary skill in the art before the filing date to replace the irradiating light of Sato with an UV-LED as described by Bader in order to reduce contaminants being introduced in the system, see Bader [0072].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sato modified by Ter Meulen as applied to claim 1 above, and further in view of Jeong (US 2013/0126838).
Regarding claim 14, Sato does not describe forming additional layers and does not meet the claimed, The forming apparatus according to Claim 1, wherein the forming apparatus is configured to form the formable material on a first layer on the substrate into a desired shape by using the mold having a flat surface, thereby forming a second layer that is flatter than the first layer on the first layer.
Analogous in the field of imprint apparatus, Jeong meets the claimed, The forming apparatus according to Claim 1, wherein the forming apparatus is configured to form the formable material on a first layer on the substrate into a desired shape by using the mold having a flat surface, thereby forming a second layer that is flatter than the first layer on the first layer (Jeong [0044]-[0045] and [0049] describe forming a first layer on a substrate with a patterned mold then forming a second layer on the first layer and using a flat blanket mold to planarize the layer.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the apparatus of Sato to apply a second layer and planarize with a flat mold as described in Jeong in order to form a thin, flat layer with improved characteristics when compared to other application methods, see Jeong [0053]. 
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the closest prior art references are Sato and Ter Meulen. Claim 8 requires, The forming apparatus according to Claim 1, wherein the optical member is a first optical member, and the forming apparatus further comprises a second optical member that is disposed on the support table and that guides light from the light-emitting- element array toward the first optical member, which cannot be met by Sato, Ter Meulen or any of the other cited references. Specifically, none of the cited references disclose a second optical member disposed on the support table and that guides light from the light-emitting- element array toward the first optical member. 
Sato describes an imprint apparatus but is notably different from both claim 1 and claim 8 in that the light source used to irradiate and cure the material on the substrate is not located “on the support table or the substrate holder” as claimed in claim 1, but rather the light source S is part of an optical system above mold, see Figure 1. Ter Meulen [0051] is cited as describing a UV light source 107A that irradiates a substrate. The UV light source 107A is integrated into the substrate platform 101 beneath he substrate 102. Ter Meulen does not describe any additional optical members for guiding the light source at all. Additionally, although Sato has other optical elements,  lens 15 and optical element 17, these optical elements are not “a second optical member that is disposed on the support table.”
Further, there would not be motivation to combine Ter Meulen with an optical element that is disposed on the support table because the light from light source 107A in Ter Meulen is described as irradiating through a transparent substrate or transparent substrate platform to the formable material. There is no reason to add an additional optical element on the support table and that guides light from the light-emitting- element array toward the first optical member because the light is already directed directly towards the substrate, it does not need to be directed anywhere else, including a first optical member. 
None of the other cited references describe light sources in the substrate support table and therefore none of them meet the claimed limitation of claim 8,  The forming apparatus according to Claim 1, wherein the optical member is a first optical member, and the forming apparatus further comprises a second optical member that is disposed on the support table and that guides light from the light-emitting- element array toward the first optical member. Claim 8 contains allowable subject matter. 
Claim 9 is dependent from claim 8 and requires all the limitation of claim 8, including the second optical member on the support table. Therefore, claim 9 also contains allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.B./            Examiner, Art Unit 1744     

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744